Citation Nr: 0018828	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1966.  

This appeal to the Board of Veterans Appeals (Board) arose 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, denied a claim of entitlement 
to service connection for a right ear hearing loss. 

In a decision of December 1, 1998, the Board denied the 
veteran's claim of entitlement to service connection for 
hearing loss in the right ear, finding that the claim was not 
well grounded.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision of December 1, 
1998, on the issue of entitlement to service connection for 
hearing loss in the right ear and remanded the matter to the 
Board for further proceedings.


FINDINGS OF FACT

1.  There is no medical or audiological evidence of right ear 
hearing loss during the veteran's period of active service or 
the following year.

2.  There is no medical or audiological evidence of a nexus 
between current hearing loss in the right ear and any 
incident of active service, to include noise exposure.


CONCLUSION OF LAW

A claim of entitlement to service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred right ear hearing loss 
as a result of exposure to excessive noise in service.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  An organic disease of 
the nervous system, such as sensorineural hearing loss, may 
be presumed to have been incurred in service when the 
condition is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp.1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).   

The initial inquiry in any case before the Board is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464, 1468-1470 (1997).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

In a case involving hearing loss, the Court stated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In the instant case, the veteran's enlistment examination, 
conducted in November 1963, on audiometric testing, disclosed 
pure tone thresholds in the right ear at 500, 1,000, 2,000, 
3,000, 4,000, and 6000 Hz were -5, -5, 5, 5, 10, and 10 
decibels, respectively.  At the time of a separation 
examination, conducted in June 1966, the pure tone thresholds 
in the right ear were -10, -5, -5, and 15 decibels, at 500, 
1,000, 2,000, and 4,000, Hz.  A threshold at 3,000 Hz was not 
recorded.  The puretone threshold at 8,000 Hz was 10 
decibels.  

Thus, both the induction and separation audiometric 
examinations reflect normal right ear hearing.  Moreover, the 
Board notes that the results of separation examination of 
right ear hearing vary only slightly from the right ear 
hearing results on enlistment examination, with a 5-decible 
improvement at two frequencies (500 and 2,000) and a 5-
decibel decrease in hearing acuity at 4,000Hz, with all 
thresholds remaining within the limits defined as normal 
hearing.

A regulation defines the level of hearing impairment which is 
considered to be a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (1999).  The veteran's right ear hearing status at 
the time of his separation examination did not constitute 
hearing loss disability, under VA standards.  The Board 
notes, however, that the absence of audiological evidence of 
hearing loss disability for VA purposes in the right ear at 
separation is not necessarily fatal to the current service 
connection claim.  See Hensley, 5 Vet. App. 155, citing 
Ledford v. Derwinski, 3 Vet. App. 87 (1992) (stating that 38 
C.F.R. § 3.385 does not preclude service connection when 
audiometric findings recorded in service were normal, 
provided that the veteran submits evidence that current 
hearing loss disability is causally related to service.)  

For reasons stated below, the Board finds that the veteran's 
claim for service connection for right ear hearing loss is 
not well grounded.  Assuming that the veteran has current 
right ear hearing loss which is chronic and is of such degree 
as to satisfy the regulatory definition of a hearing loss 
disability for VA purposes, there remains an absence of 
competent medical evidence which would link the current right 
ear hearing loss with an injury, such as excessive noise 
exposure, or a disease incurred during active service.  In 
addition, there is no medical evidence that right ear hearing 
loss was medically diagnosed within one year following the 
veteran's separation.  While the veteran has attributed a 
postservice right ear hearing deficit to service, there is no 
medical or audiological finding or opinion to that effect.  
It must be noted that the veteran's lay statements as to 
medical diagnosis or etiology are not sufficient to establish 
as well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(lay persons are not qualified to offer opinions on questions 
of medical diagnosis or medical causation).  

At a private audiology examination in January 1995, the 
veteran gave a history of decreased hearing for one year, a 
history of positive noise exposure over the past three years, 
and a family history of hearing loss.  The examination report 
is silent as to any relationship between right ear hearing 
loss in 1995 and the veteran's period of active service 
(November 1963 to August 1966).  

The report of a VA audiology examination conducted in 
December 1996 shows that the veteran gave a history of 
inservice noise exposure and the onset of hearing loss 
approximately at that time, 30 years earlier.  The 
examination confirmed hearing loss in the right ear but the 
audiologist did not make a finding or offer an opinion that 
the hearing impairment was due to any incident of service, 
including acoustic trauma.  The examination report includes 
the following:

SUMMARY OF TEST RESULTS: Bilateral mild to severe 
sensorineural hearing loss.  Tinnitus complaint is 
consistent with degree and configuration of measured 
hearing loss.

RECOMMENDATIONS: Results are adequate for rating. 

The veteran argues that the language used by the VA 
audiologist in December 1996 "Results are adequate for 
rating" in some way constitutes an opinion that there is a 
nexus between the veteran's current right ear hearing loss 
and noise exposure in service.  The Board does not agree.  
First, the Board notes that VA audiologists conduct 
examinations of veterans who are seeking increased disability 
evaluations for service connected hearing loss and, in those 
cases, the audiologist would in many cases make a finding as 
to whether the results of audiological testing were adequate 
for rating purposes.  38 C.F.R. § 4.2, pertaining to 
interpretation of examination reports, states that, "If a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  That regulatory 
provision, referring to whether a particular examination 
report is adequate for rating a disability, does not, the 
Board finds, make any statement about nexus opinions.  
Furthermore, the statement by the VA audiologist in December 
1996 does not, by its terms, say anything about the question 
of whether the veteran's current right ear hearing loss is 
related, as he alleges, to noise exposure in service, and 
there is no reasonable basis on which to read the statement 
"Results are adequate for rating" as a nexus opinion.    

At a VA audiological examination in August 1997, the veteran 
provided a history of noise exposure in service.  The 
examiner noted that review of the veteran's service medical 
records reflected normal hearing in the right ear at 
discharge.  The examiner concluded that it was "uncertain" 
whether the veteran's right ear hearing loss began in the 
military.  The Board finds that the examiner's conclusion 
that the etiology of the veteran's right ear hearing loss is 
"uncertain" does not render plausible the claim that right 
ear hearing loss is related to service.  

In summary, although the evidence establishes that the 
veteran currently has right ear hearing loss, no competent 
medical or audiological evidence has been submitted to show 
that right ear hearing loss is related to service or to any 
incident thereof.  As noted above, the veteran's right ear 
hearing was normal on separation from service.  The first 
postservice medical evidence of right ear hearing loss was in 
January 1995, more than 25 years after the veteran's 
separation from service.  The only medical evidence that 
specifically addresses the claimed causal relationship is a 
statement that the onset date of his right ear hearing loss 
is "uncertain."  Because there is no competent medical or 
audiological evidence of a nexus between current right ear 
hearing loss and service, the Board concludes that the claim 
is not well-grounded.  38 U.S.C.A. § 5107(a).  The claim is 
also not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because chronic right ear hearing loss in service and since 
service has not been demonstrated by competent evidence, and 
there is no medical or audiological evidence of a nexus 
between current right ear hearing loss, a condition observed 
in service, and claimed continuous postservice 
symptomatology.

There is no prejudice to the veteran in denying the claim as 
not well grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground the claims or to reopen them would seem to be . . 
. nearly the same."  Edenfield v. Brown, 8 Vet. App. 384, 
390-91 (1995).  

The Board notes that VA may be obligated under 38 U.S.C.A. § 
5103(a) (1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veteran Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the veteran has been 
advised by the RO, in a May 1998 supplemental statement of 
the case, and by the Board in this decision, of the evidence 
necessary to make his claim well-grounded.



ORDER

A well grounded claim not having been submitted, service 
connection for hearing loss in the right ear is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

